Title: Enclosure: Report of Director of the Mint, 6 January 1804
From: Boudinot, Elias
To: Jefferson, Thomas


                  The Director of the Mint of the United States, on the commencement of the New Year, respectfully makes the following Report of the Issues of the Mint from the first January 1803 to the 31st. December of the same year.
                  Notwithstanding the dull prospect at the beginning of the year, Coinage of every kind, amounts in the whole to the Sum of Three Hundred and Seventy Thousand six hundred and ninety eight Dollars and fifty three Cents, as will appear in detail by the Schedule No. 1. hereunto annexed.
                  The current expences of the Mint have been reduced to the sum of Seventeen thousand seven hundred and five Dollars and ninety five Cents as will appear from Schedule No. 2. and the profit on the copper-coinage has amounted to Five thousand and ninety five Dollars and forty eight Cents, as appears by Schedule No. 3.
                  It appears to be the duty of the Director respectfully to remind the President, that in case the Loan Office in this City should be abolished by Law, that provision must be made for a Commissioner to attend the Inspection & Assaying the reserved pieces during the past year on the second Monday in February next, in the room of the Commissioner of Loans if he should be removed.
                  All which is respectfully submitted to the President by his Very Obt. and very Humble Servant
                  
                     Elias Boudinot D.M.
                  
                  
                  
                     Mint of the United StatesPhiladelphia 6th. January 1804
                  
               